Citation Nr: 0514253	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a 
lower jaw injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from April 1953 to 
February 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that incurred degenerative disc 
disease of the lumbar spine and residuals of a lower jaw 
injury as a result of his active duty service.  Specifically, 
he asserts that he injured his back when a vehicle rolled 
over on him, while on active service in Korea; that he was 
hospitalized for over a week, and then placed on limited 
duties in excess of a month.  The appellant also contends 
that he was hit with a rifle butt during an altercation while 
on temporary duty in Japan.  

A remand is necessary in this matter because in April 2005, 
the appellant submitted two lay statements, authored by 
persons who had knowledge of his physical condition both 
prior to and subsequent to his active military service.  The 
letters were forwarded unaccompanied by a waiver of RO 
consideration.  Because the appellant did not waive RO 
consideration of the evidence he submitted, this matter must 
be remanded to the RO for its initial review.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).   
While the Board has not reviewed the claims with a view 
towards their disposition, in order to assist both the RO and 
the appellant, the Board observes that the appellant's 
service medical and personnel records have not been located 
by the National Personnel Records Center, and that agency has 
reported that if such records were on file, they were 
destroyed in a fire in the early 1970's.  The agency also 
reported that it searched both "sick call" records and 
reports of the Surgeon General's Office, but that no records 
pertaining to the appellant had been located.  The sole 
military medical record on file is the appellant's separation 
physical examination report, dated in December 1957, and an 
accompanying statement by the appellant dated in February 
1958 indicating that his physical condition had not changed 
since the December 1957 examination.  

The Veterans Claims Assistance Act of 2000, as well as other 
applicable law, generally provides that VA is required to 
advise claimants as to what evidence would substantiate 
claims for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).
The law also provides that where the service medical records 
are presumed destroyed, VA has a heightened obligation to 
explain its findings and conclusions, and to consider the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); See Dixon v. Derwinski, 3 Vet. App. 261, 
263- 264 (1992).

In light of these provisions, the Board observes that the 
claim pertaining to degenerative disc disease of the lower 
back was denied on the bases that there was no in-service 
incident involving the back and although the lower injury was 
denied on the same basis, it was also denied because the 
evidence did not show the appellant to have a present 
disorder.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998) ((Both indicating 
that the components of a successful claim of service 
connection being:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.))  

Given the state of the record, the appellant is therefore 
advised that he may submit any other substantiating 
information pertaining to the claim, including but not 
limited to the following evidence: statements from physicians 
who have knowledge of the facts and circumstances of service 
and, if possible, could provide evidence of a linkage between 
the claimed disorders and the periods of qualifying service; 
competent statements from lay persons (family members, 
friends, acquaintances, service colleagues, etc.) who have 
knowledge of the facts and circumstances of the periods of 
qualifying service and any factors which would give rise to 
opinions by medical professionals that the disorders at issue 
were caused by some incident during one of the periods of 
qualifying military service; records generated from a 
competent medical source, demonstrating that the disorders at 
issue were caused by some incident during the period of 
qualifying military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

During the appellant's February 2005 Travel Board hearing, he 
testified that he sought treatment for the claimed disorders 
from physicians Goldwaith and Novil shortly after his 
discharge from service.  The appellant was provided a period 
of 60 days after the hearing within which to obtain these 
records but he did not do so.  

The appellant is therefore further advised that because the 
claim will remain open pending completion of the tasks as 
stated in this remand, he will have an additional opportunity 
to obtain these records, or advise the RO of the specific 
location and custodian of these records.  

The appellant has also reported that he was treated at the 
Comanche Hospital in approximately 1958.  While there are 
some records from the Comanche Hospital associated with the 
claims folder, they are dated in 2001.  

The law provides that VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
Department or agency, to include records from private medical 
care providers. 38 C.F.R. § 3.159(c)(1).  Such reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request. Id.   After obtaining the necessary 
authorizations, VBA AMC should attempt to obtain the 
aforementioned private medical records from Comanche 
Hospital.  All requests for records should be clearly 
documented in the claims file.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence (including but not 
limited to that as discussed above) and 
argument on the matter or matters the 
Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should contact the 
appellant and request that he complete a 
further Release of Information form, if 
necessary, to obtain the medical records 
on file of the Comanche Hospital 
beginning in 1958, as well as any other 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for degenerative disc disease 
of the lumbar spine and residuals of a 
lower jaw injury since service, which 
have not been previously requested.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records, to include negative 
responses, should be clearly documented 
in the appellant's claims folder.

3.  The VBA AMC should specifically 
consider whether any further action 
should be taken to obtain the appellant's 
service personnel and medical records, 
and if so, should again attempt to do so.  
If the VBA AMC is unable to obtain any of 
the relevant records sought (including 
service medical, personnel, or post-
service medical records), it shall notify 
the appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C. § 5103A(b)(2).  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  
After undertaking any development deemed 
essential in addition to that specified 
above, the VBA AMC should readjudicate 
the claims of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine and residuals of a 
lower jaw injury.  
	                
If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




